FILE COPY




        BRIAN QUINN                                                             BOBBY RAMIREZ
         Chief Justice               Court of Appeals                               Clerk

      PATRICK A. PIRTLE
            Justice                 Seventh District of Texas
       JUDY C. PARKER             Potter County Courts Building                MAILING ADDRESS:
                                                                                 P. O. Box 9540
           Justice                 501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS             Amarillo, Texas 79101-2449
           Justice                                                               (806) 342-2650
                                  www.txcourts.gov/7thcoa.aspx

                                      December 7, 2021

Eli Edwards
TDCJ-ID #1384225
Hughes Unit
Route 2 Box 4400
Gatesville, TX 76597

RE:         Case Number: 07-21-00285-CR, 07-21-00286-CR, 07-21-00287-CR, 07-21-
            00288-CR, 07-21-00289-CR, 07-21-00290-CR

Style:      In re Eli D. Edwards, Relator

Dear Mr. Edwards:

      The Court this day issued an opinion and judgment in the referenced appeals.
See TEX. R. APP. P. 48.

       Pursuant to Section 51.204(b)(2) of the Texas Government Code, exhibits on file
with this Court, if any, will be destroyed three years after final disposition of the case or
at an earlier date if ordered by the Court.

                                                           Very truly yours,
                                                           Bobby Ramirez
                                                           Bobby Ramirez, Clerk

cc:        Honorable Steven R. Emmert (DELIVERED VIA E-MAIL)
           Franklin McDonough (DELIVERED VIA E-MAIL)